Citation Nr: 0916880	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  06-29 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1959 to 
December 1983.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  Jurisdiction over this claim is now with the RO 
in Albuquerque, New Mexico.


FINDING OF FACT

The Veteran has COPD that had its onset during active 
service.


CONCLUSION OF LAW

The criteria for service connection for COPD have been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Service connection may also be established with a showing of 
continuity of symptomatology in service and after discharge.  
This is only required where the condition noted during 
service (or in the presumptive period) is not, in fact, shown 
to be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).

In Savage v. Gober, the United States Court of Appeals for 
Veterans Claims (Court) clarified this provision.  The Court 
explained that if the chronicity provision of 38 C.F.R. 
§ 3.303(b) is not applicable, as is the case here, service 
connection may still be available if (1) the condition is 
observed during service or any applicable presumption period; 
(2) continuity of symptomatology is demonstrated thereafter; 
and (3) competent evidence relates the present condition to 
that symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

The Veteran's extensive service treatment records reflect 
symptoms of COPD such as chest pains and shortness of breath.  
During May 1977, numerous service treatment reports indicated 
that the Veteran complained of chest pain and two weeks of 
shortness of breath.  A separation report of medical 
examination from October 1983 indicated a normal clinical 
evaluation of the Veteran's lungs, chest, and heart.  
However, the same report indicated a two year history of 
occasional sternal chest pain, diagnosed as non-cardiac.  
Indeed, in an associated report of medical history from 
October 1983, the Veteran indicated that he had a history of 
dizziness or fainting spells, shortness of breath and pain or 
pressure in the chest.  These reports, taken together, tend 
to show that the Veteran had an observed condition during 
service.

Continuity of symptomatology is demonstrated after separation 
from service, satisfying the second requirement of Savage.  
In February 1984, the Veteran continued to complain of chest 
pain.  That same month, a medical examination revealed chest 
pain and shortness of breath.  A medical record from May 1984 
indicated complaints of chest pain.  Finally, the impression 
from a VA radiology report from June 1995 revealed "findings 
consistent with the presence of COPD."  

In March 2004, a letter was submitted by Dr. "A.N." who 
indicated that the Veteran's electrocardiogram (EKG) showed a 
pulmonary disease pattern with right bundle branch block, 
"which in retrospect has slowly progressed from the EKG 
abnormalities present on prior EKG's performed in 1977 for a 
shortness of breath evaluation and upon discharge in 1984.  
This evidence in addition to [the Veteran's] extensive 
tobacco use while on active duty leads me to believe that his 
COPD began while on active duty and was present at the time 
of discharge from the service."

A respiratory VA examination was afforded the Veteran in 
March 2006.  There, the examiner opined that the Veteran's 
coughing and shortness of breath less likely than not led to 
his diagnosed COPD.  In his rationale, the examiner noted 
that the Veteran's COPD "is most likely than not as a heavy 
smoker caused by his cigarette smoking, and of the symptoms 
of coughing and shortness of breath were caused by his COPD, 
not the coughing and shortness of breath led to COPD."

The record contains two medical opinions which address 
whether the Veteran's current COPD is related to his symptoms 
in service and after separation from service.  In cases such 
as this, where there are conflicting statements or opinions 
from medical professionals, it is within the Board's province 
to weigh the probative value of those opinions.  In Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of 
Appeals for Veterans Claims (Court) stated:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicators.

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Additionally, the thoroughness and detail of a 
medical opinion are among the factors for assessing the 
probative value of the opinion.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).

Here, the Board has taken both opinions into consideration 
and finds that the evidence is in equipoise.  The RO has 
indicated that Dr. A.N. did not review the claims file and 
his opinion, therefore, carries less probative value.  In his 
letter, dated March 2004, Dr. A.N. referenced EKG results 
from 1977 as well as upon discharge.  The Board finds that 
this is sufficient evidence to indicate that Dr. A.N. has at 
least the relevant medical history of the Veteran to opine on 
the Veteran's current condition and its etiology.  

Indeed, there is no regulatory or statutory requirement for 
review of the claims file.  Rather, 38 C.F.R. § 4.1 requires 
that each disability be reviewed in relation to its history.  
Where that history is provided by the veteran, or for that 
matter, by sources other than the claims file, and the 
history is accurate, review of the claims file reduces to a 
mere ministerial act.  Thus, the March 2004 letter submitted 
with a review of the Veteran's disability in relation to an 
accurate history of that disability is sufficient medical 
evidence for rating purposes.

Given Dr. A.N.'s letter, the Board finds this sufficient 
competent evidence relating the Veteran's present COPD to his 
symptomotology.

Here, the evidence of record shows that the Veteran had an 
observed condition in service and a continuity of 
symptomatology after separation.  The evidence also indicates 
that a diagnosis of COPD is related to the Veteran's symptoms 
of chest pain and shortness of breath.  

As the requirements for establishing service connection have 
been met, the Veteran is entitled to service connection for 
COPD.  The nature and extent of the disorder related to 
service is not before the Board at this time. 

Finally, the Board recognizes that the Veterans Claims 
Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist a 
claimant in substantiating a claim.  However, because the 
Board is granting the Veteran's appeal for service 
connection, which represents a full grant of the claim on 
appeal, a discussion of whether VCAA requirements were met in 
this case is not in order.

ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


